Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As noted by Applicant, the addition of magnesium appears to have contradictory results in the prior studies for efficacy in preventing migraines. For example, a double blind study with only magnesium, Pfaffenrath et al (Cephalalgia 1996, 16:436-40) , demonstrated no benefit to the use of magnesium when treating migraine headaches. As such there would be no benefit seen by those skilled in the art when adding active agents to Migracin® as disclosed by Herbal Products. Even if some studies suggest benefits, the conflicting results would render the art unpredictable or non-effective at best. As such, the instant claims are allowed where the skilled artisan would not be motivated to add an agent which appears to provide no benefit to the combination treatment already known in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/Primary Examiner, Art Unit 1612